Citation Nr: 1733547	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating in excess of 30 percent disabling for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In August 2011, the Veteran submitted a VA Form 9 on which he checked the box indicating his desire to testify at a travel board hearing at the local office.  The option of travel board hearings is not available at the Washington, D.C., or Baltimore, Maryland, regional offices.  As such, in a letter dated in June 2017, the Veteran was asked to clarify which type of Board hearing he would like to have, i.e., either a videoconference hearing or a central office hearing.  In late-June 2017, the Veteran, by and through his representative, indicated that he would like to withdraw his request for a hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claim must be remanded prior to appellate consideration of the Veteran's claim for entitlement to an increased rating in excess of 30 percent disabling for an acquired psychiatric disorder.  

A VA examination conducted in August 2008 is the most recent psychiatric examination of record.  The evidence of record since the August 2008 VA examination suggests that the Veteran has experienced an increase in symptoms and severity.  For instance, a hospital admissions report dated in April 2011 reflects that the Veteran was hospitalized after an apparent suicide attempt in which the Veteran overdosed on medication.  Also of record is a July 2013 psychologist's that notes that the Veteran's score of 30 on the Beck Depression Index (DBI) indicates severe depression.  It further reflects excessive crying and fatigue, loss of pleasure, loss of appetite, difficultly concentrating, and lack of self-worth.  Additionally, in August 2011, the Veteran's daughter and niece submitted statements, which collectively reflect that the Veteran's symptoms have increased.  They further reflect that the Veteran has been unable to adhere to his prescribed psychiatric medication because it interferes/conflicts with his diabetic medication.    As such, the Board finds that a remand is necessary to obtain a new examination and opinion regarding the current nature and severity of the Veteran's psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board also notes that on his VA Form 9 the Veteran identified a physician's statement by Dr. Nusbaum from the Greater Baltimore Mental Health Clinic.  There is no such record contained in the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from VA treatment facilities, to include any records between July 2008 and July 2012.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records relevant to his claim, including any additional psychiatric records from Howard County General Hospital and the Greater Baltimore Mental Health Clinic. 

After securing the necessary information and releases, attempt to obtain an associate those identified treatment records with the record.  Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's psychiatric disability.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

4.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




